DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The previously issued claim objection is hereby withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 2, and 4-7 in the reply filed on December 28, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

 	The Non-Final Rejection issued on October 5, 2020 has been withdrawn and replaced with the instant Non-Final Rejection.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

 	Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-9 of U.S. Patent No. 10,947,450. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons infra.

Claims of the Instant 16/622,783 Application
Claims of the 10,947,450 Patent 
(Claim 1) A fluoride phosphor having a composition represented by a following general formula (1) and a repose angle of 30° or more and 60° or less:
A2M(1-n)F6:Mn4+n
wherein 0<n<=0.1; an element A is one or more alkali metal elements containing at least K; and an element M is a simple substance of Si, a simple substance of Ge, or a combination of Si and one or more elements selected from the group consisting of Ge, Sn. Ti, Zr, and Hf;
wherein a bulk density of the fluoride phosphor is 1.00g/cm3 and 1.40g/cm3 or less, m or less.
3 or more, and a mass median diameter (D50) of 29 m or less:
A2M(1-n)F6:Mn4+n
wherein 0<n<=0.1; an element A is one or more alkali metal elements containing at least K; and an element M is a simple substance of Si, a simple substance of Ge, or a combination of Si and one or more elements selected from the group consisting of Ge, Sn. Ti, Zr, and Hf;


(Claim 2) The fluoride phosphor according to claim 1, wherein in the general formula (1), the element A is a simple substance of K and the element M is a simple substance of Si.
(Claim 4) The fluoride phosphor according to claim 1, wherein a span value is 1.5 or less, as calculated by the following formula (2) using a 10% diameter (D10), a mass median diameter (D50), and a 90% diameter (D90) obtained from a mass-based cumulative distribution curve:
(span value) = (D90-D10)/D50
(Claim 5) The fluoride phosphor according to claim 1, wherein a span value is 1.5 or less, as calculated by the following formula (2) using a 10% diameter (D10), a mass median diameter (D50), and a 90% diameter (D90) obtained from a mass-based cumulative distribution curve:
(span value) = (D90-D10)/D50
(Claim 5) A light emitting device comprising: the fluoride phosphor according to claim 1; and a light emitting source.
(Claim 7) A light emitting device comprising: the fluoride phosphor according to claim 1; and a light emitting source.
(Claim 6) The light emitting device according to claim 5, wherein a peak wavelength of the light emitting source is 420 nm or more and 480 nm or less.
(Claim 8) The light emitting device according to claim 5, wherein a peak wavelength of the light emitting source is 420 nm or more and 480 nm or less.

(Claim 9) The light emitting device according to claim 5, wherein the light emitting devices is a white LED device.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 



/SUBERR L CHI/Primary Examiner, Art Unit 2829